Michael Mundy was indicted, convicted, and sentenced in 1995 for an offense that occurred in 1994.
His appeal before us this time1 is from the denial of his petition for post-conviction relief wherein he argued that he should be re-sentenced under the more lenient sentencing provisions of S.B. 2, effective July 1, 1996.  That is also his sole assignment of error on appeal.
This issue has already been decided adversely to Mundy by the Supreme Court of Ohio.  State ex rel. Lemmon v. Adult Parole
(1997), 78 Ohio St.3d 186.  See also our decision in State v.Pryor (Aug. 8, 1997), Miami CA No. 96 CA 49, unreported, citing and following Lemmon.
The assignment of error is overruled, and the judgment is affirmed.
WOLFF, J. and GRADY, J., concur.
Copies mailed to:
Robert K. Hendrix
Michael Mundy
Hon. M. David Reid
1 Mundy has been before this court four times on various claims in the two years since his conviction.